Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 22, 2019

The Court of Appeals hereby passes the following order:

A20A0478. MASJID WARITH UD DEEN MOHAMMAD NON-PROFIT
    TRUST #4525 et al. v. AHMED S. YOUSEF.

      On January 8, 2019, the trial court entered a final judgment and writ of
possession to Ahmed S. Yousef in this lease dispute. On February 5, 2019, the
defendants, Masjid Warith Ud Deen Mohammad Non-Profit Trust #4525, Zarif
Shamsid Deen, Trustee, and the Islamic Center of Middle Georgia, Inc., filed a notice
of appeal. We, however, lack jurisdiction.
      Ordinarily, a notice of appeal must be filed within 30 days of entry of the
decision or judgment sought to be appealed. OCGA § 5-6-38 (a). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment. Under
OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within
seven days of the date the judgment was entered. Ray M. Wright, Inc. v. Jones, 239
Ga. App. 521, 522-523 (521 SE2d 456) (1999). The defendants filed their notice of
appeal 28 days after the entry of the trial court order they wish to appeal. Therefore,
the appeal is untimely and is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/22/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.